Title: To George Washington from Henry Lee, 25 October 1780
From: Lee, Henry
To: Washington, George


                  
                     Light Camp 25 October
                     1780
                  
                  My friend got safe into Newyork. He was before Sir Henry Clinton
                     & has passed all the forms of the garrison. He accidentally met Col.
                     Arnold in the street which has paved a natural way for further acquaintance.
                     The party entertain high hopes of success; I fear their patience will be
                     exhausted; therefore am of opinion it ought to be expressed on their minds at
                     every meeting. I informed Mr Baldwin, that I was under orders to march south:
                     that I would see him tomorrow & send on some
                     officer from you who should transact the business on your Excellencys part in
                     case of my departure. I also promised him ten or twelve guineas. I was induced
                     to do this, because I apprehended he would fail in his assiduity unless he
                     received some part of his promised reward. On hearing from your Excelly, I shall
                     be able tomorrow to ascertain with Mr Baldwin the next interview, the time, the
                     place & the person—The time and place I will communicate to my
                     successor.
                  Should I leave this army, I entreat your Excellencys attention to
                     my sergeant, and should be happy he could be sent on to me. 
                  I beg leave to thank your Excellency for the confidence and
                     friendship you have been pleased to give me since I became a soldier. I flatter
                     myself I shall enjoy a continuation of it, tho absent, & that I shall be
                     called on to perform any services private or public you may wish to execute,
                     convenient to my local situation, & not superior to my ability or station. I
                     sincerely pray for your health, happiness, & success. May you never
                     again experience a second base desertion, & may you live to put an end
                     to a war, which you have hitherto conducted happily admidst many and so
                     great difficultys. I have the honor to be sir with the highest respect & most sincere esteem your
                     Excellency’s most ob. h. Servt
                  
                     Henry Lee Junr
                  
               